Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopening of Prosecution After Pre-Appeal Brief and Conference
In view of the pre-appeal conference request filed on 11-2-2020 and the Conference Decision dated 12-10-2021, PROSECUTION IS HEREBY REOPENED. As set forth below a new non-final rejection is provided herein.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
 /JAMES J LEE/ Supervisory Patent Examiner, Art Unit 3668                                                                                                                                                                                                       

Response to the applicant’s arguments 

The previous rejection is withdrawn.  A new reference was found that is relevant and a new non-final is provided herein.  Applicant’s arguments are now moot in view of the new rejection of the claims. 

    PNG
    media_image1.png
    850
    750
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    897
    1411
    media_image2.png
    Greyscale
Grimm is silent as to but Cullinane et al. teaches “…determines a location dependent point in time ahead of the vehicle from the determined new permissible maximum speed (see col. 8, lines 23-37 where the lidar and camera can determine the speed limit up ahead is displayed and the road grade is elevated and the shape of the vehicle’s road is dangerous), the location of the speed change event and the route information (see col. 12, lines 1-25 where there is a traffic intersection ahead and a location before hand may require a change based on the traffic intersection within the next 50 seconds) and after reaching the location dependent point in time (See FIG. 10, blocks 1006-1012 where the 1. Current environment of the av, a output a prompt requesting authorization to change the speed to a maximum permissible speed to a new permissible speed”.  (see FIG. 9 where the autonomous vehicle user is provided with a prompt 920-940 where the device is prompted to slow the vehicle down to a second speed 55 via a touch screen interface from 65 MPH; see col. 2, line 50-col. 3, line 20)
It would have been obvious for one of ordinary skill in the art at the time of the effective date of the invention to combine the teachings of Cullinane et al. with the disclosure of Grimm since Cullinane et al. teaches that a processor can detect 1. A speed limit for the autonomous vehicle and 2. That an intersection is approaching in 50 seconds.  The processor in Fig. 10, block 1008 can determine that the future environment of the vehicle requires a preventive condition and then generate a task for the driver.  A prompt 920 can be provided in FIG. 9, to display the current vehicle speed and then a location point in time before reaching the intersection of 50 seconds and an input to “slow down” from 65 MPH to the desired speed or a second prompt to increase a distance 930 or a third prompt 940 to take control.  The user can then slow the vehicle down using the prompt 920 in FIG. 9, or alternatively switch from the autonomous mode to the manual 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

	
 

	Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. NO.: US 2007/0050130A1 to Grimm that was filed on 3-1-2007 and in further in view of United States Patent No.: US 9663117 B2 to Cullinane et al. that was filed in 2013. 
Grimm discloses “…1.    (Currently Amended) A longitudinally guiding driver assistance system of a motor vehicle being driven along a route, comprising:  (see paragraph 19) 
a first detection system that detects speed-change events, speed-change events being events ahead of the vehicle  (see paragraph 24 where a speed limit indicator 24 is provided for the current road segment and is communicated to the operator) that lead to the longitudinally guiding driver assistance system changing a permissible maximum speed at which the motor vehicle is driven along the route; (see paragraph 41 where the vehicle can be under automated speed control and the vehicle is approaching change the set vehicle speed to match the speed limit detected before the location of the speed sign) 
a second detection system that detects route information of the route along which the motor vehicle is being driven; and  (see FIG. 3-5 where the road can be detected as 19, 48 and 42 for the geographic location the server provides time one data and the GPS location and time and speed can be provided for that time in paragraph 36-38)
a function unit that, in response to the detection of a speed-change event, determines a new permissible maximum speed, 
….
(b)    changes the permissible maximum speed at which the motor vehicle is being driven along the route to the new permissible maximum speedy
  (see paragraph 22 where the  indicator will be placed at a location in front of the vehicle on the side of the road to indicate the correct speed limit ahead past the sign, for example, the speed indicator 38 can indicate a speed limit of 45 MPH and if the user is going at 100 mph the speed indicator can flash or get larger to provide a more salient warning) 
    PNG
    media_image3.png
    639
    875
    media_image3.png
    Greyscale
   (see prompt 38, 30 and 50 where the vehicle is controlled automatically to slow to the correct speed limit in paragraph 41-42; see claims 14-17)  (see FIG. 3 and 4 where a prompt indicating a new speed is placed along a side of the road as 38, 40 and 60 and can be larger to indicate the speed limit that is a maximum permissible speed on the road; see claims 13-17) 
 (see paragraph 41 where the vehicle can be under automated speed control and the vehicle is approaching change the set vehicle speed to match the speed limit detected before the location of the speed sign via an automatic application of the accelerator, or brakes; see claim 14-17)


    PNG
    media_image1.png
    850
    750
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    897
    1411
    media_image2.png
    Greyscale
Grimm is silent as to but Cullinane et al. teaches “…determines a location dependent point in time ahead of the vehicle from the determined new permissible maximum speed (see col. 8, lines 23-37 where the lidar and camera can determine the speed limit up ahead is displayed and the road grade is elevated and the shape of the vehicle’s road is dangerous), the location of the speed change event and the route information (see col. 12, lines 1-25 where there is a traffic intersection ahead and a location before hand may require a change based on the traffic intersection within the next 50 seconds) and after reaching the location dependent point in time (See FIG. 10, blocks 1006-1012 where the 1. Current environment of the av, a output a prompt requesting authorization to change the speed to a maximum permissible speed to a new permissible speed”.  (see FIG. 9 where the autonomous vehicle user is provided with a prompt 920-940 where the device is prompted to slow the vehicle down to a second speed 55 via a touch screen interface from 65 MPH; see col. 2, line 50-col. 3, line 20)
It would have been obvious for one of ordinary skill in the art at the time of the effective date of the invention to combine the teachings of Cullinane et al. with the disclosure of Grimm since Cullinane et al. teaches that a processor can detect 1. A speed limit for the autonomous vehicle and 2. That an intersection is approaching in 50 seconds.  The processor in Fig. 10, block 1008 can determine that the future environment of the vehicle requires a preventive condition and then generate a task for the driver.  A prompt 920 can be provided in FIG. 9, to display the current vehicle speed and then a location point in time before reaching the intersection of 50 seconds and an input to “slow down” from 65 MPH to the desired speed or a second prompt to increase a distance 930 or a third prompt 940 to take control.  The user can then slow the vehicle down using the prompt 920 in FIG. 9, or alternatively switch from the autonomous mode to the manual 

	 
 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-10 are rejected under 35 U.S.C. 103(a)  as being unpatentable as obvious in view of Grimm and in view of Herbach and in further in view of United States Patent No.: US 9663117 B2 to Cullinane et al. that was filed in 2013. 
    PNG
    media_image4.png
    904
    646
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    851
    662
    media_image5.png
    Greyscale

 
 
Grimm is silent but Herbach teaches “2.    (Currently Amended) The longitudinally guiding driver assistance system according to Claim 1, wherein the function unit determines the location-dependent point in time based on the route information, which includes information concerning a currently traveled course of the route and/or a course of a route lying ahead”. (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center and at acquisition time is recorded as August 4, 2013 at 5:24 PDT where the vehicle is now stuck and not working correctly and an accident is about to occur); (see FIG. 15c where the av 1530 is traveling at a position on route 7 with a trajectory 1540 and then a revised trajectory 1550 to avoid the obstacle from the UI 1510 at the expert center; see col. 24, line 45 to col. 26, line 23)”.
It would have been obvious for one of ordinary skill in the art at the time of the effective date of the invention to combine the teachings of Herbach with the disclosure of Grimm since Herbach teaches that in some 


Grimm is silent but Herbach teaches “3.    (Currently Amended) The longitudinally guiding driver assistance system according to Claim 1, wherein the function unit determines the location-dependent point in time based on the route information, which includes information concerning a course of a route situated behind the location of the  event”.  (see FIG. 8 and FIG. 15c where the objects are in the road and a collision is determined to occur as the vehicle 810 is stuck and cannot process the images then an adjustment to the trajectory on the road is made as block 836 to avoid objects 814 before and then after the event).
4.    (Currently Amended) The longitudinally guiding driver assistance system according to Claim 3, wherein the information concerning the route situated behind the location of the speed change event includes the information concerning the route situated within a route interval starting at the location of the  speed change event”. (see FIG. 8 and FIG. 15c where the objects are in the road and a collision is determined to occur as the vehicle 810 is stuck and cannot process the images then an adjustment to the trajectory on the road is made as block 836 to avoid objects 814 before and then after the event); (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, where the assistance center 520 may control the autonomous vehicle that is stuck to the new trajectory 1090 and to override the incorrect action in av 1010; see col. 16, lines 15 to 44; see col. 25, lines 45 to 51 where the new speed may be provided by the assistance center).
It would have been obvious for one of ordinary skill in the art at the time of the effective date of the invention to combine the teachings of 

Grimm is silent but Herbach teaches “5.    (Currently Amended) The longitudinally guiding driver assistance system according to Claim 1, wherein the function unit determines the location-dependent point in time based on the route information, (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, where the assistance center 520 may control the autonomous vehicle that is stuck to the new trajectory 1090 and which includes information concerning a recommended maximum speed of a route section of the route. (see touchscreen prompt 1562 where the user at the expert system can detect the vehicle is stuck, and that a collision with the object is likely in block 1540 and  1542 and the propose a max new speed of 1.2 m/sec and then a new first or second trajectory 1550 and 1560 and col. 25, lines 54-59)
It would have been obvious for one of ordinary skill in the art at the time of the effective date of the invention to combine the teachings of Herbach with the disclosure of Grimm since Herbach teaches that in some embodiments multiple objects may confuse the autonomous vehicle and the vehicle may become “stuck”.  In this circumstance the processor may then receive an input from the user interface where the user may touch the touch screen and provide expert help. For example, the user may draw using a finger a path with a selected speed to avoid all of the obstructions at a predetermined speed.  See Herbach at Col. 22, lines 28 to 67; and Col. 24, lines 1-65 and the abstract. 

6.    (Previously Presented) The longitudinally guiding driver assistance system according to Claim 1, wherein the second detection system and/or the function unit determines information concerning a recommended maximum speed of a route section of the route. (see touchscreen prompt 1562 where the user at the expert system can detect the vehicle is stuck, and that a collision with the object is likely in block 1540 and  1542 and the propose a max new speed of 1.2 m/sec and then a new first or second trajectory 1550 and 1560 and col. 25, lines 54-59)
It would have been obvious for one of ordinary skill in the art at the time of the effective date of the invention to combine the teachings of Herbach with the disclosure of Grimm since Herbach teaches that in some embodiments multiple objects may confuse the autonomous vehicle and the vehicle may become “stuck”.  In this circumstance the processor may then receive an input from the user interface where the user may touch the touch screen and provide expert help. For example, the user may draw using a finger a path with a selected speed to avoid all of the obstructions at a predetermined speed.  See Herbach at Col. 22, lines 28 to 67; and Col. 24, lines 1-65 and the abstract. 

Grimm is silent but Herbach teaches “7.    (Currently Amended) The longitudinally guiding driver assistance system according to Claim 1, wherein the function unit determines the location-dependent point in time based on the route information, which includes information concerning the route situated behind the speed change event, and wherein if the detected speed change event leads to changing the permissible maximum speed such that an acceleration of the motor vehicle is initiated. (see touchscreen prompt 1562 where there is a plus sign to increase the speed or a negative sign to decrease the speed; where the user at the expert system can detect the vehicle is stuck, and that a collision with the object is likely in block 1540 and  1542 and the propose a max new speed of 1.2 m/sec and then a new first or second trajectory 1550 and 1560 and col. 25, lines 54-59)
It would have been obvious for one of ordinary skill in the art at the time of the effective date of the invention to combine the teachings of Herbach with the disclosure of Grimm since Herbach teaches that in some embodiments multiple objects may confuse the autonomous vehicle and the vehicle may become “stuck”.  In this circumstance the processor may 

Grimm is silent but Herbach teaches “8.    (Previously Presented) The longitudinally guiding driver assistance system according to Claim 1, wherein the detected speed change event leads to accelerating the vehicle, and the function unit determines the location-dependent point in time as a function of a recommended maximum speed of a route section situated behind the detected speed change event”. (see touchscreen prompt 1562 where there is a plus sign to increase the speed or a negative sign to decrease the speed; where the user at the expert system can detect the vehicle is stuck, and that a collision with the object is likely in block 1540 and  1542 and the propose a max new speed of 1.2 m/sec and then a new first or second trajectory 1550 and 1560 and col. 25, lines 54-59)


Grimm is silent but Herbach teaches “9.    (Currently Amended) The longitudinally guiding driver assistance system according to Claim 1,
wherein the detected speed change event leads to accelerating the vehicle, (see block 520 where the assistance center 520 communicates with all of the avs 1010 and exchanges data and determines if the vehicle is 1. A driverless vehicle and 2. If the vehicle is stuck and is working incorrectly; see col. 29, line 10-13 where the av 1600 is controlled to a controlled stop to avoid a trajectory, or alternatively to a new proposed trajectory and FIG. 10, 
wherein a detected route section provides a lower recommended maximum speed than the maximum speed determined on the basis of the speed change event, and  (see col. 7, line 1 where the road has a posted speed limit that is obeyed)
wherein the function unit determines the location-dependent point in time such that the automatic adaptation or the output of the prompt information is initiated only after passing of the detected route section with the lower recommended maximum speed”. see col. 7, line 1 where the road has a posted speed limit that is obeyed) (see touchscreen prompt 1562 where there is a plus sign to increase the speed or a negative sign to decrease the speed; where the user at the expert system can detect the vehicle is stuck, and that a collision with the object is likely in block 1540 and  1542 and the propose a max new speed of 1.2 m/sec and then a new first or second trajectory 1550 and 1560 and col. 25, lines 54-59)


Grimm is silent but Herbach teaches “10.    (Currently Amended) The longitudinally guiding driver assistance system according to Claim 9, wherein the location-dependent point in time is only determined such that the change to the permissible maximum speed or the output of the prompt is initiated only after the passing of the detected route section with the lower recommended maximum speed if the speed change event lies in front of or within the detected route section with the lower recommended speed. (see touchscreen prompt 1562 where there is 
  
 
It would have been obvious for one of ordinary skill in the art at the time of the effective date of the invention to combine the teachings of Herbach with the disclosure of Grimm since Herbach teaches that in some embodiments multiple objects may confuse the autonomous vehicle and the vehicle may become “stuck”.  In this circumstance the processor may 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3669                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668